322 F.2d 1023
Charles TRAVITSKY, Appellant,v.UNITED STATES of America, Appellee.
No. 20221.
United States Court of Appeals Fifth Circuit.
October 15, 1963.
Rehearing Denied December 10, 1963.

Appeal from the United States District Court for the Southern District of Florida; Emett C. Choate, District Judge.
Irwin S. Gars, S. F. Kessler, Miami, Fla., for appellant.
Edith House, Asst. U. S. Atty., Edward A. Kaufman, Asst. U. S. Atty., Miami, Fla., William A. Meadows, Jr., U. S. Atty., for appellee.
Before CAMERON, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
The defendant Travitsky was found guilty by a jury of violating Title 18 U.S. C.A. § 545. There were three Counts in the indictment but Count III was dismissed, and the defendant was tried under Counts I and II. Numerous errors are specified but the chief ones relate to the following: (a) the admissibility of prior suspicious conduct as bearing on the state of mind of the defendant; (b) instructions of the court as to the elements of the offense charged; and (c) the instruction of the court to the jury to disregard Count III of the indictment because it had been dismissed.


2
We have carefully reviewed the record and considered the numerous errors claimed, including those specifically mentioned above. We conclude that the defendant had a fair trial and that the alleged errors are without substance. Babb v. United States, 5 Cir., 252 F.2d 702; United States v. Ritterman, 273 U.S. 261, 47 S.Ct. 371, 71 L.Ed. 636; Weiss v. United States, 122 F.2d 675 (C.A. 5, 1941), cert. den. 314 U.S. 687, 62 S.Ct. 300, 86 L.Ed. 550; Windisch v. United States, 295 F.2d 531 (C.A. 5, 1961).


3
The judgment is affirmed.